Citation Nr: 1110762	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-08 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for disability manifested by chronic left leg pain.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for heart disability. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for peripheral neuropathy of right lower extremity.

6.   Entitlement to service connection for peripheral neuropathy of left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to April 1974.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2006, a statement of the case was issued in January 2007, and a substantive appeal was received in March 2007.  


FINDING OF FACT

A February 2011 search of the Social Security Administration (SSA) death registry confirmed that the Veteran died in July 2009.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).


ORDER

The appeal is dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


